Order filed October 31, 2013




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-13-00560-CV
                                    ____________

   ROWAN & SIBLINGS, INC. AND MAHER HUSSEINI AKA MAHER
                  KHALIL HUSSEINI, Appellants

                                        V.

                        TARA ENERGY, LLC, Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1017116

                                    ORDER

      Appellants’ brief was due October 14, 2013. No brief or motion for
extension of time has been filed.

      Unless appellants submit a brief to the clerk of this court on or before
December 3, 2013, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).
PER CURIAM